Name: Commission Regulation (EC) No 1583/94 of 30 June 1994 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/ 123 COMMISSION REGULATION (EC) No 1583/94 of 30 June 1994 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1574/93 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed in advance for each quarter ; Whereas, as the levies and sluice-gate prices for eggs were fixed latterly in Commission Regulation (EC) No 709/94 (3) for the period 1 April to 30 June 1994, new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1994, Whereas the levy on eggs in shell is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (4), as last amended by Regulation (EEC) No 4155/87 0 ; Whereas, pursuant to Article 4 ( 1 ) (a) of Regulation (EEC) No 2771 /75, for calculating the import levies in the poultrymeat sector, the prices for feed grain within the Community are determined once a year for a period of 12 months beginning on 1 July, on the basis of the threshold prices and the monthly increases therein ; whereas, in spite of all the Commission's efforts, the Council has not yet fixed the monthly increases for feed grain ; whereas, in order to ensure the continued opera ­ tion of the levy mechanism in question, the amounts of the monthly increases likely to be adopted by the Council for the 1994/95 marketing year should be taken as the basis ; whereas, however, this fixing is without prejudice to measures to be adopted as a result of decisions which the Council may adopt at a later date as regards monthly increases for feed grain for the 1994/95 marketing year ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2773/75 ; whereas the price for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the prices for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1994 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Whereas the levy on eggs for hatching must be calculated in the same way as the levy on eggs in shell ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2773/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to eggs for hatching ; Whereas the levy on the products specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 must be derived from the levy on eggs in shell on the basis of the coeffi ­ cients set out in the Annex to Commission Regulation No 164/67/EEC of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products (*), as last amended by Regulation (EC) No 3501 /93 0 ; Whereas the sluice-gate price for eggs in shell is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain speci ­ fied in Annex II to Regulation (EEC) No 2773/75 ; Whereas the price for that quantity of grain must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2773/75 ;(') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 152, 24. 6. 1993, p. 1 . 0 OJ No L 85, 30. 5. 1994, p. 32. 0 OJ No L 282, 1 . 11 . 1975, p. 64. 0 OJ No L 392, 31 . 12. 1987, p. 29. 0 OJ No 129, 28 . 6. 1967, p. 2578/67. 0 OJ No L 319, 21 . 12. 1993, p . 25. No L 166/124 Official Journal of the European Communities 1 . 7. 94 between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (4), as amended by Regulation (EEC) No 2235/93 (*), and in particular Article 1 thereof introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (6), as amended by Regulation (EC) No 3549/93 Q, lays down detailed rules for applying the import arrangements provided for in these agreements as regards poultrymeat ; Whereas Council Regulations (EC) No 3641 /93 (8) and (EC) No 3642/93 (9) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1 559/ 94 (10) lays down detailed rules for applying the arrange ­ ments provided for in these agreements as regards eggs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 January to 31 May 1994 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2773/75 ; Whereas the sluice-gate price for eggs for hatching must be calculated in the same way as the sluice-gate price for eggs in shell ; whereas, however, the quantity of feed grain used in the calculation must be that specified in Annex II to Regulation (EEC) No 2773/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate prices for the products specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 must be derived from the sluice-gate prices for eggs in shell, taking into account the value of the basic product, the coefficients for those products fixed in accordance with Article 5 (2) of that Regulation and the standard amount fixed in the Annex to Regulation No 164/67/EEC ; Whereas as regards the lower value to be allowed for in the calculation of the sluice-gate prices for whole products, account must be taken of the absence of certain marketing costs specific to eggs in shell, and of a percen ­ tage reflecting the lower prices generally obtained for eggs intended for processing ; whereas these marketing costs  to be deducted from the sluice-gate price for eggs in shell  may be assessed at 0,0967 ECU per kilogram ; whereas the percentage to be deducted from that reduced sluice-gate price may be assessed at 20 % ; Whereas as regards the lower value to be allowed for in the calculation of the sluice-gate prices for separated products, the same reduction in marketing costs as for whole products should be allowed for ; whereas, however, the percentage to be deducted should be lower than that taken for whole products, as the production of separated products requires the use of fresh eggs ; whereas this percentage may be assessed at 7 % ; HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ) thereof, shall be as set out in the Annex hereto. Article 2 The levies fixed in this Regulation shall apply without prejudice to measures to be taken as a result of decisions which may be adopted by the Council at a later date, possibly with effect from 1 July 1994, as regards the monthly increases applicable to feed grain . Article 3 This Regulation shall enter into force on 1 July 1994. Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulations (EC) No 3491 /93 (2) and (EC) No 3492/93 (3), on certain procedures for applying the Europe Agreement establishing an association (4) OJ No L 56, 29. 2. 1992, p. 9 . O OJ No L 200, 10 . 8 . 1993, p. 5. ( «) OJ No L 245, 1 . 10 . 1993, p. 88 . 0 OJ No L 324, 24. 12. 1993, p. 8 . (8) OJ No L 333, 31 . 12. 1993, p. 16. 0 OJ No L 333 , 31 . 12. 1993 , p. 17. ( 10) See page 62 of this Official Journal . (') OJ No L 263, 19 . 9 . 1991 , p. 1 . I1) OJ No L 319, 21 . 12. 1993, p. 1 . 0 OJ No L 319, 21 . 12. 1993, p. 4. 1 . 7. 94 Official Journal of the European Communities No L 166/125 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission 1 . 7. 94No L 166/ 126 Official Journal of the European Communities ANNEX to the Commission Regulation of 30 June 1994 fixing the sluice-gate prices and levies for eggs (3) CN code Sluice-gate price Levy ECU/100 units ECU/ 100 units 0407 00 11 51,88 9,93 (') 0407 00 19 11,05 y4f) ECU/100 kg ECU/ 100 kg 0407 0030 84,12 24,94 (') 0408 11 80 408,67 116,72 (') 0408 19 81 184,77 50,88 (&gt;) 0408 19 89 196,88 54,37 (') 0408 91 80 342,96 1 1 2,73 (') (2) 0408 99 80 90,85 28,93 (') (2) (') Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (2) Products falling within this code, imported from Romania and Bulgaria under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EC) No 1 559/94 have been presented, are subject to the levies set out in the Annex to that Regulation. (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.